                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  ESTATE OF KIRK ANTHONY
  FOSTER, through KELLY M.                         CV 17-165-M-DLC
  FOSTER, Personal Representative for
  the Estate of Kirk Anthony Foster, and
  KELLY M. FOSTER, as an individual,                ORDER

                      Plaintiffs,

        VS.


  AMERICAN MARINE SVS GROUP
  BENEFIT PLAN, UNITED OF
  OMAHA LIFE INSURANCE
  COMPANY, AMERICAN MARINE
  CORP, and JOHN DOES 1-3,

                      Defendants.

      Defendants have moved to allow Steven R. Milch, Shane P. Coleman, and

Brianne C. McClafferty to participate in the February 8, 2019 Preliminary Pretrial

Conference via telephone (Doc. 27 at 1-2.) Plaintiffs do not oppose this Motion.

Accordingly,

      IT IS ORDERED that the Motion (Doc. 27) is GRANTED. Defendants may

participate in the February 8, 2019 Preliminary Pretrial Conference via telephone.

Counsel will be advised of the dial-in information prior to the conference.



                                        -1-
DATED this 21-~day of January, 2019.




                                   Dana L. Christensen, Chief Judge
                                   United States District Court




                             -2-
